Citation Nr: 1519460	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-21 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a chronic right foot disability, to include plantar fasciitis.

2.  Entitlement to service connection for a chronic kidney disability, to include nephrolithiasis.

3.  Entitlement to service connection for a chronic headache disability.

4.  Entitlement to service connection for a chronic bilateral ear disability.

5.  Entitlement to service connection for a chronic hemorrhoid disability.

6.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for a chronic thoracolumbar spine disability, to include lumbar lordosis and scoliosis.

8.  Entitlement to service connection for a chronic bilateral upper extremity disability, claimed as right and left hand and numbness from the elbow down.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1987 to October 1991.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  At the present time, there are no documents associated with the VBMS file.  

The issues of entitlement to service connection for a bilateral hearing loss disability and chronic thoracolumbar spine disability are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A chronic right foot disability, to include plantar fasciitis, was not manifested during the Veteran's period of active duty and is not shown to be related to such period of active duty.

2.  A chronic kidney disability, to include nephrolithiasis, was not manifested during the Veteran's period of active duty and is not shown to be related to such period of active duty; and calculi of the kidney was not compensably disabling within a year of separation from active duty.

3.  A chronic headache disability was not manifested during the Veteran's period of active duty and is not shown to be related to such period of active duty.

4.  A chronic hemorrhoid disability was not manifested during the Veteran's period of active duty and is not shown to be related to such period of active duty.

5.  An acquired psychiatric disability was not manifested during the Veteran's period of active duty and is not shown to be related to such period of active duty.

6.  A chronic bilateral upper extremity disability, claimed as right and left hand and numbness from the elbow down, was not manifested during the Veteran's period of active duty and is not shown to be related to such period of active duty.


CONCLUSIONS OF LAW

1.  A chronic right foot disability, to include plantar fasciitis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).
  
2.  A chronic kidney disability, to include nephrolithiasis, was not incurred in or aggravated by active service, and calculi of the kidney may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  A chronic headache disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

4.  A chronic hemorrhoid disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

5.  An acquired psychiatric disability was not incurred in or aggravated by active service, and a psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

6.  A chronic bilateral upper extremity disability, claimed as right and left hand and numbness from the elbow down, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in May 2010, August 2010, and September 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in May 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  The Veteran has not been afforded a VA examination with an opinion as to the etiology of his claimed disabilities.  Such an opinion is "necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability), (2) there is evidence establishing that the Veteran suffered an event, injury or in service or has a disease or symptoms of a disease within a specified period, (3) there is an indication the current disability or symptoms maybe associated with service, and (4) there is not sufficient medical evidence to make a decision.  See 38 U.S.C.A. § 5103A(c)(4).  In this case, as no medical evidence has been presented showing the possibility that any of the Veteran's claimed conditions are related to service, the Board finds that an etiology opinion is not "necessary."  Thus, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

With respect to the Veteran's claim for a right foot disability, he reported that on July 26, 1988, while underway in Korea setting up an accommodation ladder, his shipmate let go, and he had to jump to safety.  The Veteran stated that he landed extremely hard on his heel, that he went to sick bay, and that all they said was, "Ok, go back to work."  

The Veteran's service treatment records indicate that in August 1988, he complained of left foot pain after dropping a garbage can on it the day prior.  
The service treatment records, however, are absent complaints, findings or diagnoses of any right foot problems during service.  In addition, on the clinical examination for separation from service dated in September 1991, the Veteran's feet were evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having foot trouble.   

With respect to his claim for a hemorrhoid disability, the Veteran reported that on November 16, 1987, while in boot camp, he started to get hemorrhoids.  The service treatment records, however, are absent complaints, findings or diagnoses of hemorrhoids during service.  In addition, on the clinical examination for separation from service, the Veteran's anus and rectum were evaluated as normal.  

With respect to the Veteran's claim for a psychiatric disability, he reported that he was holding his post on the U.S.S. Berkley when he witnessed the assault of one serviceman by another; the man was hit in the head with a heavy gauge steel wrench.  The Veteran reported that he was the person who took the assailant to the brig.  The Veteran also reported that on August 12, 1991, they were ordered to go to the Gulf where there was so much tension and that the situation was out of control.  The service treatment records, however, are absent complaints, findings or diagnoses of any psychiatric problems during service.  In addition, on the clinical examination for separation from service, the Veteran's psychiatric health was evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having depression or excessive worry and nervous trouble of any sort.   

With respect to the Veteran's claim for a hand disability, he reported that on January 29, 1990, his ship took a hard right rudder without any warning, and he grabbed the first thing to hold onto without falling off board and it was an aluminum fire hose with sharp edges.  The Veteran stated that it cut his hand, and he went to sick bay where he underwent 13 stiches.  The Veteran claims that now his hand goes numb from the elbow down.  The Veteran also stated that he couldn't lift anything with his left hand or do pretty much anything with his left hand.   

Service treatment records indicate that in March 1991, the Veteran reported with complaint that he cut his finger while asking an aluminum-steel name plate down.  The Veteran was holding direct pressure to wound.  Physical examination demonstrated a 1/2-inch, 1/4-inch deep laceration of left little ginger posteriorly at inferior aspect of pinky finger, palm surface.  The wound was bleeding freely.  No other wounds were noted.  The assessment was laceration of left pinky finger (little finger).  The finger was stitched up and splinted.  He was told to return the next day for suture check.  He was placed on light duty for five days as he had no use of his left hand. 

Despite a left little finger injury in service, the Board cannot conclude a "chronic" left hand condition was incurred during service.  On the clinical examination for separation from service, the Veteran's upper extremities were evaluated as normal.  

With respect to his claim for a kidney disability and headaches, the service treatment records are absent complaints, findings or diagnoses of any kidney or headache problems during service.  On dental questionnaires dated in November 1987, December 1988, February 1990, January 1991, and September 1991, the Veteran denied ever having kidney problems.  In addition, on the clinical examination for separation from service, the Veteran's head and abdomen and viscera were evaluated as normal.  Further, on the Report of Medical History completed by the Veteran in conjunction with his separation physical, he denied ever having kidney stone or blood in urine and frequent or severe headache.   

Thus, there is no medical evidence that shows that the Veteran suffered from a chronic foot disorder, a chronic kidney disorder, a chronic headache disorder, a chronic hemorrhoid disorder, a chronic psychiatric disorder, or a chronic hand disorder during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Calculi of the kidney can be service-connected on such a basis.  However, the first showing of any kidney stones was not until approximately 2001, more than five years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  In light of the lack of any relevant history reported between the Veteran's discharge in 1995 and approximately 2001 when he reportedly passed his first kidney stone, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In this case, the record indicates that the Veteran currently has bilateral plantar fasciitis, nephrolithiasis, headaches, hemorrhoids, and numbness in the left little finger and ring finger.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disabilities and the Veteran's active duty service.  In this case, however, no medical professional has ever related any of these conditions to the Veteran's military service.

In fact, with respect to his feet, kidneys, hemorrhoids, and hands, the Veteran has reported to medical professionals in the course of his treatment over the years that these conditions started after service.  In August 2010, the Veteran reported a six-week history of persistent foot pain; in January 2006, he reported that he passed his first kidney stone five years prior; in July 2007, he reported that his hemorrhoids started after GU manipulation for calculi three years prior; and in April 2006, he reported numbness in the left little finger and ring finger for three months, the same month he had a hand IV placed for kidney stone stent.    

Thus, the record is absent competent evidence of in-service incurrence of a chronic foot disorder, a chronic kidney disorder, a chronic headache disorder, a chronic hemorrhoid disorder, and a chronic upper extremity (hand) disorder; evidence of calculi of the kidneys within a year following service; evidence of continuity of kidney stone symptomatology; and medical evidence of a nexus between the Veteran's active duty service and  bilateral plantar fasciitis, nephrolithiasis, headaches, hemorrhoids, and numbness in the left little finger and ring finger.

Further, the record is absent any current psychiatric disorder.   In the absence of competent medical evidence that a psychiatric disability exists that was caused by or aggravated by the Veteran's military service, the criteria for establishing service connection for a psychiatric disability have not been established.  38 C.F.R. § 3.303.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran contends that he suffers from a bilateral foot disability, a kidney disability, headaches, an ear disability, a hemorrhoid disability, a psychiatric disability, and an upper extremity (hand) disability that are related to his service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, diagnosis and determination of etiology, fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."  

Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for a chronic right foot disability, to include plantar fasciitis, is denied.

Entitlement to service connection for a chronic kidney disability, to include nephrolithiasis, is denied.

Entitlement to service connection for a chronic headache disability is denied.

Entitlement to service connection for a chronic hemorrhoid disability is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to service connection for a chronic bilateral upper extremity disability, claimed as right and left hand and numbness from the elbow down, is denied.


REMAND

With regard to the Veteran's claim for service connection for a bilateral hearing loss disability, the record shows that the Veteran's military occupation involved infantry and guns crews.  These duties would have potentially exposed the Veteran to loud noises, and he is competent as to currently experiencing hearing loss.  As he has not yet been afforded an examination to determine the nature and etiology of any current  hearing loss disability, he should be afforded such an examination.  

With respect to entitlement to service connection for a chronic thoracolumbar spine disability, to include lumbar lordosis and thoracolumbar scoliosis, at the Veteran's August 1987 enlistment examination, his spine was evaluated as normal.  At the September 1991 separation examination, the Veteran was noted to have increased lumbar lordosis and mild thoracolumbar scoliosis.  On the Reports of Medical History at entrance and separation, however, the Veteran denied ever having recurrent back pain.

The Veteran underwent VA examination in August 2010 at which time the examiner diagnosed the Veteran as having chronic left low back pain and opined that the condition was less likely as not (less than 50/50 probability) caused by or the result of lumbar lordosis noted in service.  The examiner noted that the Veteran had a medical back condition causing spasm, asymmetry, and reduced range of motion which had not been evaluated recently by medical providers.  The examiner noted that there was no evidence on examination of exaggerated lumbar lordosis and that on examination, he showed mild lumbar flattening.  The examiner stated that there was no connection between the observation of lumbar lordosis in 1991 on examination and the presence of current findings of the back.  The examiner noted that the Veteran's history was vague, non-specific, and without detail regarding the nature of his current and past back conditions.  The examiner also noted that examination produced unreliable results due to excessive exaggeration.

Unfortunately, the examiner did not address the thoracolumbar scoliosis.  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Therefore, the Veteran is to be afforded a new VA examination with respect to the nature and etiology of a thoracolumbar spine disability.

Finally, on remand, any outstanding treatment records should be identified and obtained.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his thoracolumbar spine that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  Any records identified by the Veteran, should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue. 
 
2. Schedule the Veteran for an examination to determine the nature and etiology of any current hearing loss disability.  The claims folder must be thoroughly reviewed by the examiner in connection with the examination, and such review must be reflected on the examination report.  A complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner must provide an opinion as to whether any current hearing loss disability is at least as likely as not (50 percent probability or greater) etiologically related to conceded in-service noise exposure (i.e., did in-service noise exposure cause the Veteran to progressively lose his hearing over the years) during active service.

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The examiner should provide a rationale for any opinion rendered. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

The examiner shoulder consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

3. The Veteran should be afforded a VA examination by an appropriate examiner for his spine disability.  The examiner is to be provided access to the claims folder, a copy of this remand, Virtual VA, and VBMS.  The examiner must specify in the report that the claims file and Virtual VA and VBMS records have been reviewed.  

a. What are the Veteran's currently diagnosed spine disorders?

b. For each diagnosed spine disorder that is considered to be a congenital defect, is the defect subject to a superimposed disease or injury due to service? (defects are defined as structural or inherent abnormalities or conditions which are more or less stationary in nature);

c. For each diagnosed spine disorder that is considered to be a congenital disease, was the disease aggravated or did it progress during service at a greater rate than normally expected according to accepted medical authority (it is noted that a congenital disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown);

d. For each diagnosed spine disorder that is not considered to be a congenital disease or defect, did the disorder clearly and unmistakably preexist service?  If so, was that disorder clearly and unmistakably no aggravated by service?

e. If not, for each diagnosed spine disorder that is not considered to be a congenital disease or defect, is it at least as likely as not (a 50 percent probability or more) that such disorder was incurred in or otherwise due to active service? 


In providing the opinions, the examiner must address the notations of increased lumbar lordosis or thoracolumbar scoliosis reflected on the Veteran's separation examination.

The examiner should provide a rationale for any opinion rendered. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

The examiner shoulder consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

4. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this REMAND.  If the reports are deficient in any manner, the corrective procedures should be implemented at once.  

6. The case should be reviewed on the basis of the additional evidence.  If the benefits sought are not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


